Gorslixe, J.
This is a motion by the appellee to dismiss the appeal for the reason that the appeal bond was not filed within the time limited by the district court. The order was made on the 18th day of December, that the bond *172should be filed within thirty days. The bond was filed on the 18th day of January following. The rule in the computation of time is, that one day shall be included and one excluded, and the day on which an order is made, as in this case, is the one to be excluded. In computing the time by this rule, the thirty days expired on the 17th day of January, and the bond was therefore filed too late. The appeal must be dismissed with costs.

Dismissed.